Case 2:20-cv-00269-JDC-KK Document 27 Filed 05/18/21 Page 1 of 1 PageID #: 91




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION


COREY LAPOINT                             :             DOCKET NO. 2:20-cv-0269
    D.O.C. # 587572                                         SECTION P

VERSUS                                    :             JUDGE JAMES D. CAIN, JR.

WARDEN COX, ET AL                         :             MAGISTRATE JUDGE KAY


                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that the

findings are correct under the applicable law, and noting the absence of objections to the

Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that the Motion to Dismiss

[doc. 19] be GRANTED and that this case be DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED in Chambers on this 18th day of May, 2021.



                       ___________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
